DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “the first and second return elements are configured so as to abut against one another” [Claim 1] (each of the figures illustrate coupling unit 58 being disposed between the first 54 and second 56 return elements that precludes the first and second return elements from abutting); “the intermediate coupling unit is arranged such that it can be brought into contact with…the abutment region” [Claim 14] (figs 1 and 4 both illustrate the coupling unit 58 disposed between the abutment region and the intermediate coupling unit in a manner that precludes the intermediate coupling unit from abutting/contacting the abutment region); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: “a piston displacement” should read --the piston displacement--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: 
the limitation “particularly” should be deleted from the claim;
“a piston displacement” should read --the piston displacement--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “a piston” (line 12) should read --the piston--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, 4, 5, the combination of the limitations of Claims 1/4/5 recite mutually exclusive features which renders the claims indefinite. Specifically, Claim 1 recites: “the first and second return elements are configured so as to abut against one another”; Claim 4 recites “the second return element is supported with a first end region on the piston and with a second end region on the coupling unit”; Claim 5 recites: “the first return element is supported with a first end region on the coupling unit and with a second end region on a bottom region of the housing.” Even though Claim 1 requires the first and second return elements to abut, and thus contact, each other, each of Claims 4 and 5 require ends of the first and second return elements to be disposed on, and thus abut/contact, the coupling unit, and thus the limitations of Claims 4/5 preclude the first and second return elements from contacting each other. Because the combination of limitations of Claims 1/4/5 require mutually exclusive features, it is unclear what features read on, and do not read on, the claim limitations.
As set forth above, the instant application does not illustrate the limitation “the first and second return elements are configured so as to abut against one another” within Claim 1, and thus it is suggested to delete the limitation to obviate the instant indefiniteness rejection.
Re 6, the limitation “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Re 13-15, the limitation “the intermediate coupling unit” renders the claim indefinite because the limitation lacks sufficient antecedent basis within the claim. While Claim 12 sets forth an intermediate coupling unit, none of Claims 13-15 depend from Claim 12 as Claims 13-15 each depend from Claim 1.
Re 15, the limitation “the intermediate return element” renders the claim indefinite because the limitation lacks sufficient antecedent basis within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schepp (US 2016/0160892) in view of Kim (US 2014/0138888).
Re 1, Schepp discloses: a pedal simulation device (fig 2), comprising: a housing (50); an abutment region (68) that is coupled with the housing in a substantially rigid manner; a piston (52) that is received in the housing and can be moved in a direction of actuation by passing through successive first (when 64 is compressed; paragraph [0039] discloses exclusive deformation of 64 followed by exclusive deformation of 66 once 74 contacts 68) and second (when 66 is compressed) actuation phases; a return device (66, 64, 74) that is configured to exert a restorative force on the piston that acts counter to the displacement of the piston in the direction of actuation; the return device comprising the following: a first elastically deformable return element (64), a second elastically deformable return element (66) having a substantially linear spring characteristic (fig 2 illustrates 66 as a coil spring which has linear spring constant), and a coupling unit (74), wherein the first and second return elements are configured so as to abut against one another at least as a result of an actuation of the brake pedal via the coupling unit, wherein the coupling unit can be displaced during the first actuation phase of the piston under deformation of predominantly or substantially exclusively the first return element (paragraph [0039]), wherein the coupling unit is designed to abut against the abutment region upon completion of the first actuation phase in such a way that further displacement in the direction of actuation is prevented (paragraph [0039] discloses 74 contacts 68 at which point 64 no longer deforms), and2P16-017341-US-PCT wherein the piston is configured so as to be displaced further in the direction of actuation when passing through the second actuation phase under deformation of predominantly or substantially exclusively the second return element (paragraph [0039]).
Schepp does not disclose: that the first elastically deformable return element has a substantially nonlinear spring characteristic.
Kim teaches: an elastically deformable return element (400) having a substantially nonlinear spring characteristic (paragraph [0057]; paragraph [0056] discloses 410 requires less force to deform than 420 which creates nonlinear characteristic; paragraph [0086]), for the purpose of providing a pedal simulator that provides the driver with a proper pedal feeling (paragraphs [0006], [0007]) that has a simplified structure and reduced manufacturing costs (paragraph [0086]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the first elastically deformable return element of Schepp as: having a substantially nonlinear spring characteristic; as taught by Kim, for the purpose of providing a pedal simulator that provides the driver with a proper pedal feeling that has a simplified structure and reduced manufacturing costs.
Re 2, Schepp discloses: wherein the first return element (64) is designed to maintain a substantially constant state of deformation during the second actuation phase (paragraph [0039] discloses exclusive deformation of 66 in second phase which precludes further deformation of 64).
Re 3, Schepp discloses: wherein the first and second return elements are arranged so as to act in series (fig 2).
Re 4, Schepp discloses: wherein the second return element (66) is supported with a first end region on the piston and with a second end region on the coupling unit (fig 2).
Re 6, Schepp discloses: wherein the first return element has a lower deformation resistance than the second return element (paragraph [0039]), and wherein this ratio of deformation resistances is preferably maintained at least during the first actuation phase.
Re 7, the resulting combination of Schepp in view of Kim discloses: wherein the first return element comprises a rubber spring element (Kim, paragraph [0049] discloses that 400 is rubber) that assumes a substantially bias-free state when the piston is in a non-actuated state.
Re 8, Schepp discloses: wherein the second return element (66) comprises a spiral spring element (fig 2).
Re 9, Schepp discloses: wherein the abutment region (68) and the coupling unit (74) can axially overlap one another (portion of 68 into which 70 extends axially overlaps with 74), it being possible to change an axial overlap length of these elements in accordance with a displacement of the piston in the first direction of actuation.
Re 10, Schepp discloses: wherein the abutment region is at least partially received or receivable in a receiving region of the coupling unit (68 includes protrusion into which 70 is fitted, the protrusion being received in 74), and wherein the abutment region comprises an abutment surface (either axial end face from which protrusion extends or 76) and the receiving region comprises a contact surface (axial end face of 74 or axial end face that receives 78), it being possible for the contact surface to be brought into contact with the abutment surface (paragraph [0039] or paragraph [0041]) upon completion of the first actuation phase.
Re 17, the resulting combination of Schepp in view of Kim as set forth above discloses: a method for providing haptic feedback during actuation of the brake pedal, comprising the steps: a) Displacing a piston (Schepp, 52) in a direction of actuation with predominant or substantially exclusive deformation of a first elastically deformable return element (Schepp, 64; Schepp, paragraph [0039] discloses exclusive deformation of 64); b) displacing a coupling unit (Schepp, 74) in the direction of actuation in accordance with the piston displacement;5P16-017341-US-PCT c) after a predetermined displacement segment has been traversed, establishing a supporting interaction between the coupling unit and an abutment region (Schepp, 68) in such a way that further displacement of the coupling unit in the direction of actuation is prevented (Schepp, paragraph [0039]); and, subsequently, d) further displacing a piston in the direction of actuation with predominant or substantially exclusive deformation of a second elastically deformable return element (Schepp, 66; Schepp, paragraph [0039]), wherein the first return element has a substantially nonlinear spring characteristic (disclosed by Kim, paragraph [0057]; Kim, paragraph [0056] discloses 410 requires less force to deform than 420 which creates nonlinear characteristic; Kim, paragraph [0086]; and thus limitation disclosed by resulting combination) and the second return element has a substantially linear spring characteristic (Schepp, 66 is coil spring and thus has linear spring characteristic).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/           Examiner, Art Unit 3656